     Case 4:20-cv-00004-RSB-CLR Document 16 Filed 05/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


    KEVIN J. PAUL, SR. AND GLORIA
    BYNES,

                 Plaintiffs,                                   CIVIL ACTION NO.: 4:20-cv-4

         v.

    CHEDDAR'S SCRATCH KITCHEN and
    DARDEN RESTAURANT, INC.,

                 Defendants.


                                              ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s March 30, 2020, Report and Recommendation, (doc. 11), to which Plaintiffs have filed

what the Court construes as a motion to amend. (Doc. 15). This motion attempts to reframe the

claims under 42 U.S.C. §§ 1981 and 1983, (Id. at 1); however, neither is viable. 1 As defendants

were not acting under color of state law, they are not subject to suit under Section 1983. See Pugh

v. Balish, 564 F. App’x 1010, 1011 (11th Cir. 2014) (“To prevail on a civil rights action under §

1983, a plaintiff must show that he was deprived of a federal right by a person acting under color

of state law.”). Any amendment to add such a claim would, therefore, be frivolous. See Wooden

v. Armenteros, 756 F. App’x 951, 953 (11th Cir. 2018) (“Leave to amend need not be granted

when amendment would be futile.”). The Court has already addressed potential claims under

Section 1981 and found that the pleadings lack any allegations of discriminatory intent. (Doc. 12



1
  The Court previously invited plaintiffs to amend their Complaint to include claims under 42 U.S.C. §
1983, (doc. 9 at 3, n. 3). Despite this encouragement, plaintiffs neglected to raise such a claim in their
Amended Complaint, (doc. 10).
   Case 4:20-cv-00004-RSB-CLR Document 16 Filed 05/21/20 Page 2 of 2



at 15). Rather than clarify or supplement the allegations, plaintiffs have presented a laundry list

of discovery requests. (Doc. 15 at 2). They cannot rely on the discovery process to revive a

defective claim. Ultimately, plaintiffs have failed to substantively object to the findings of the

Magistrate Judge’s Report and Recommendation or satisfactorily address any of the deficiencies

identified therein.

        Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 12), as the

opinion of the Court and DISMISSES Plaintiff’s Complaint WITHOUT PREJUDICE. The

Court DIRECTS the Clerk of Court to CLOSE this case.

        SO ORDERED, this 21st day of May, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                2
